                Case 2:20-cv-00887-RAJ Document 124 Filed 09/30/20 Page 1 of 7




 1                                                          THE HONORABLE RICHARD A. JONES
 2

 3

 4

 5

 6
                                  UNITED STATES DISTRICT COURT
 7                               WESTERN DISTRICT OF WASHINGTON
                                           AT SEATTLE
 8

 9   BLACK LIVES MATTER SEATTLE-                        No. 2:20-cv-00887-RAJ
     KING COUNTY, ABIE EKENEZAR,
10   SHARON SAKAMOTO, MURACO                            DECLARATION OF MADISON LYNN
     KYASHNA-TOCHA, ALEXANDER                           HAUGHIE
11   WOLDEAB, NATHALIE GRAHAM,
     AND ALEXANDRA CHEN,
12
                             Plaintiffs,
13
               v.
14
     CITY OF SEATTLE,
15
                             Defendant.
16

17
               I, Madison Lynn Haughie, declare and state as follows:
18
               1.     The information contained in this declaration is true and correct to the best of my
19
     knowledge, and I am of majority age and competent to testify about the matters set forth herein.
20
               2.     I have been peacefully protesting in Seattle in defense of Black lives since May
21
     30. In that time, police have teargassed, pepper sprayed, and arrested me, and nearly hit me with
22
     a car, all without justification. I have also tended to many other people’s injuries caused by
23
     police.
24

25

26

      HAUGHIE DECL. (No. 2:20-cv-00887-RAJ)
      –1
                 Case 2:20-cv-00887-RAJ Document 124 Filed 09/30/20 Page 2 of 7




 1           September 7, 2020 Labor Day SPOG Protest
 2           3.      I attended the Labor Day protest outside of SPOG. SPD officers launched
 3   blast balls at me, maced me in the face, and forced me to march quickly while I screamed
 4   in pain, unable to seek treatment for my injuries. The police weapons and forced fast
 5   march triggered an asthma attack, causing me to pass out on the side of the road.
 6           4.      Before marching to SPOG, the protest organizers told the roughly 500 protesters
 7   in attendance that we should not give the police any justification to take action against the crowd.
 8           5.      When we arrived at SPOG, my partner (Ashton Eby) and I were positioned
 9   roughly in the middle of the protest; Ashton was in the third row of protesters, I was in the fourth
10   or fifth.
11           6.      All of a sudden, we heard the country song “Save a Horse, Ride a Cowboy” by
12   Big & Rich start playing from the SPOG building. As the song began, dozens of bike cops
13   appeared seemingly out of nowhere and rode their bikes fast towards the front line of protesters
14   and began wedging themselves in between protesters, making their way into the crowd from the
15   left and the front.
16           7.      Suddenly, a canister of gas went off in the crowd. The air became quite spicy
17   and filled with an opaque cloud of gas. My eyes began to lightly burn.
18           8.      I was caught off guard by the police force directed at the middle of the crowd. In
19   my experience, protesters are often relatively safe from police weapons in the middle of a crowd,
20   so I was not wearing goggles or a respirator to protect me from gas, smoke, or pepper spray.
21           9.      I saw no conduct by protesters that should have provoked such a police
22   response. I had seen no property damage, no graffiti, nothing remotely violent. There had
23   been no dispersal order, or police order of any kind. We had just arrived, and the police
24   ambushed us and started using less-lethal weapons immediately.
25           10.     People tried to flee the gas, but the police had positioned themselves in a few
26   different places to cut off access to anywhere we could possibly go to escape the gas,

      HAUGHIE DECL. (No. 2:20-cv-00887-RAJ)
      –2
              Case 2:20-cv-00887-RAJ Document 124 Filed 09/30/20 Page 3 of 7




 1   compressing the crowd of protesters into a wedge shape. Many people tripped and fell. In the
 2   pandemonium caused by the police attack, Ashton and I got separated.
 3          11.     Police threw blast balls indiscriminately into the middle of the densely
 4   packed crowd. Two of them exploded near my feet, painfully hitting my feet and leaving
 5   burn marks on my sneakers. It was very scary. I didn’t see them coming. I wanted to run
 6   away from the resulting gas, but we were corralled in tightly with one another so there was
 7   nowhere to go.
 8          12.     Police pulled the part of the crowd where I was into a parking lot across the street
 9   from SPOG. I thought SPD might allow us to disperse and go home from there but they did not.
10   Instead, they began funneling protesters into a thin line, about three people wide, and shoving us
11   down the sidewalk and eventually back into the street with their bikes and with regular,
12   seemingly indiscriminate blasts of mace at anyone who fell out of line.
13          13.     During this push, police threw another blast ball that exploded at my feet. The
14   blast ball was completely unwarranted; we were complying with the police officers’ orders.
15   The explosion made me jump and the gas irritated my eyes and throat.
16          14.     While police were pushing us down the street, I saw a police officer wrestle a
17   shield from someone’s hands and take the shield.
18          15.     I had a brown and white umbrella open for protection from the police
19   weapons, and police blasted it with pepper spray so hard that it turned orange. Then a
20   police officer grabbed my umbrella and took it from me.
21          16.     I linked arms with a random stranger to keep from falling and being snatched by
22   police as SPD shoved us along.
23          17.     Police were spraying protesters indiscriminately with handheld pepper
24   spray. It coated my glasses and my face and got on my arm. My skin and eyes were
25   burning, and I couldn’t see at all out of one eye.
26

      HAUGHIE DECL. (No. 2:20-cv-00887-RAJ)
      –3
               Case 2:20-cv-00887-RAJ Document 124 Filed 09/30/20 Page 4 of 7




 1            18.   Police forced us to march north on 4th Avenue while they rode their bikes behind
 2   us. Police were forcing us to move at a slow bike pace. Many people had to jog to keep up. I saw
 3   police shove people with bikes and threaten them with arrest because they weren’t moving fast
 4   enough.
 5            19.   I walked screaming in pain because of the mace in my eye, crying for help. A
 6   stranger held on to my backpack to help push me forward so I wouldn’t be in danger of falling
 7   behind and getting even more hurt by police or arrested. Eventually, I reunited with my partner.
 8            20.   There were plenty of medics nearby with saline to treat people who had been
 9   pepper sprayed, and I desperately wanted something to help the burning, but it was nearly
10   impossible for the medics to treat people because of the fast pace that police were forcing us to
11   move at and the threat of police force or arrest if anyone lagged behind.
12            21.   I saw a multitude of other people with open wounds, including a person whose
13   hand was covered in blood.
14            22.   It took more than twenty minutes of forced marching before someone was able to
15   pause long enough to pour saline into my burning eye, which had to be done while we were still
16   in motion. I was screaming in pain and people around me had to continue to push me along so
17   that I wouldn’t stop moving and potentially be arrested.
18            23.   Even after my eye was washed out with saline, the burning would flare up again
19   every time we walked through a patch of strong sunlight.
20            24.   I am an asthmatic. I began wheezing from the combination of having inhaled a lot
21   of pepper spray, being forced to move so quickly, and not being able to stop to rest for even a
22   moment. My chest began to tighten and breathing became painful.
23            25.   After the police had forced us to march roughly 2.5 miles, I began to get
24   lightheaded. In my oxygen-deprived state, I decided the best course of action was just to lay
25   down in the grass alongside the road and allow myself to be arrested while my partner kept
26   going.

      HAUGHIE DECL. (No. 2:20-cv-00887-RAJ)
      –4
              Case 2:20-cv-00887-RAJ Document 124 Filed 09/30/20 Page 5 of 7




 1          26.     As I stumbled, one of the medics approached and asked if I was okay. I told him I
 2   was not okay, that I was wheezing and struggling to breathe. The medic hesitated, unable to
 3   decide what to do because we all feared that we would be arrested if we stopped. We decided to
 4   stop anyway because I was in really bad shape. Immediately, approximately five SPD officers
 5   encircled us and began harassing us, yelling at us to keep moving. One of the medics told the
 6   officers I needed EMS. The police finally stopped harassing us and called EMS.
 7          27.     My memory of what happened next is fuzzy. My partner told me that I lost
 8   consciousness. I remember being treated by a volunteer medic, who administered oxygen
 9   obtained from an SPD medical responder on the side of the road. I remember sweating mace into
10   my eyes while my partner supported me sitting up, burning my eyes again. It was difficult to
11   speak, but the volunteer medics kept trying to keep me talking. I had trouble parsing their
12   questions and then forming words to respond.
13          28.     Eventually, after medical care and rest, I began to feel better. My oxygen readings
14   returned to normal and the medics said I was stable, and I declined an offer of ambulance service
15   and Ashton and I went home.
16          29.     After the event, I showered off the mace, reactivating the chemicals in it, which
17   rendered me unable to see for 3-4 minutes and left me in extreme discomfort for 10-20 minutes.
18          30.     For several days after the protest, my throat still burned from having struggled to
19   breath, my under-eye skin was very raw and sensitive, and my arm still hurt where it was burned
20   by the pepper spray. I also later had an asthma attack from residual mace on my clothes.
21          31.     Since being exposed to chemical weapons on Labor Day, I have found it harder to
22   control my asthma than I previously did, even though I continue to take a daily controller
23   medicine.
24          32.     At no point during the Labor Day protest did I pose a threat of violence, do
25   anything illegal, or disobey any police order other than by not moving fast enough because
26   I wasn’t able to. SPD still injured me quite badly.

      HAUGHIE DECL. (No. 2:20-cv-00887-RAJ)
      –5
               Case 2:20-cv-00887-RAJ Document 124 Filed 09/30/20 Page 6 of 7




 1            September 23, 2020 Breonna Taylor Solidarity Protest
 2            33.    Around 11pm on Wednesday, September 23, I got a message that I was needed to
 3   evacuate injured protesters from the Breonna Taylor solidarity protest on Capitol Hill.
 4            34.    I drove to Capitol Hill, driving one block over from the protest, parallel to the
 5   marchers. I could hear the thunderous booms of police explosives and caught glimpses of the
 6   protest being pushed by police; it seemed chaotic.
 7            35.    At one point, I got out of my car on an empty street to ask some stray protesters if
 8   they needed to be evacuated. The air was so thick with chemicals it looked foggy, even
 9   though it had been 5-10 minutes since the police and protesters had walked down that
10   block. I had to put on my respirator just to talk to people in the street.
11            36.    One person I picked up had several shrapnel wounds on his arms that he
12   said were from a blast ball. Luckily he had been wearing a sleeveless Kevlar vest so his chest
13   was protected. His wounds were bleeding, but the cuts were not so deep that I thought he needed
14   to go to the hospital for stitches. I retrieved the first aid kit I keep in my car and cleaned his
15   wounds and then dressed them with gauze and wrapped them in bandages.
16            37.    All three people I picked up had been affected by pepper spray. SPD had
17   clearly sprayed one of them in the face with handheld pepper spray; his skin was orange
18   with it. All three of them had pepper spray on their clothes.
19            38.    I gave them face wipes to remove the pepper spray from their foreheads so they
20   wouldn’t sweat it into their eyes; I had learned that lesson from my own experience on Labor
21   Day.
22            39.    The chemicals coating them were so thick they perfumed my car, and I began
23   coughing, sneezing, and my throat hurt just from being in the car with them.
24            40.    All three of them were in distress and crying. A couple times, someone began dry
25   heaving, and I asked if they wanted me to pull the car over so they could vomit. But we kept
26   going.

      HAUGHIE DECL. (No. 2:20-cv-00887-RAJ)
      –6
              Case 2:20-cv-00887-RAJ Document 124 Filed 09/30/20 Page 7 of 7




 1          41.     Some of them lived quite far from Capitol Hill, and I could tell they were in too
 2   much pain to make it an entire car ride without any relief, so we stopped and used the water jug I
 3   keep in my car to wash their eyes out again.
 4          42.     The whole time I was out, I felt afraid that the police would stop us and arrest us,
 5   even though I had not done anything other than help injured protesters. A patrol car followed me
 6   at various points during the night. This is common for cars that are associated with Car Brigade.
 7

 8          Executed this 28th day of September 2020 at SEATTLE, WASHINGTON.
 9          I declare under penalty of perjury under the laws of the United States and the State of
10   Washington that the foregoing is true and correct.
11

12                                                                    By:________________________
                                                                        MADISON LYNN HAUGHIE
13

14

15

16

17

18

19

20

21

22

23

24

25

26

      HAUGHIE DECL. (No. 2:20-cv-00887-RAJ)
      –7
